Name: Commission Regulation (EEC) No 3301/90 of 15 November 1990 amending Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community
 Type: Regulation
 Subject Matter: food technology;  agricultural policy;  processed agricultural produce;  foodstuff;  consumption
 Date Published: nan

 Avis juridique important|31990R3301Commission Regulation (EEC) No 3301/90 of 15 November 1990 amending Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community Official Journal L 317 , 16/11/1990 P. 0024 - 0024 Finnish special edition: Chapter 3 Volume 35 P. 0132 Swedish special edition: Chapter 3 Volume 35 P. 0132 *****COMMISSION REGULATION (EEC) No 3301/90 of 15 November 1990 amending Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 3117/90 (2), and in particular Article 7a (3) thereof, Whereas Commission Regulation (EEC) No 429/90 (3), as last amended by Regulation (EEC) No 2617/90 (4), provides for the granting of an aid for concentrated butter made from either cream or butter manufactured in the Community, provided that the butter has not been the subject of buying in by intervention agencies or of private storage aids; whereas Article 7a (2) (b) of Regulation (EEC) No 804/68 provides, following the most recent amendment to that Regulation, that special measures may be taken by the Commission with a view to increasing, in particular, the possibilities of disposing of butter, irrespective of whether the product concerned has or has not been the subject of private storage aids; whereas the consequences thereof should be drawn for the purposes of Regulation (EEC) No 429/90; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 429/90 is hereby amended as follows: 1. In Article 1 (1), 'or of private storage aids' is deleted. 2. In Article 4 (1), the second sentence is replaced by the following: 'If the concentrated butter is manufactured from butter, the tenderer must also give a written undertaking that he will use butter which has not been the subject of buying in by intervention agencies'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 303, 31. 10. 1990, p. 5. (3) OJ No L 45, 21. 2. 1990, p. 8. (4) OJ No L 249, 12. 9. 1990, p. 5.